DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12-17, 20-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deley, JR. et al. (US 2015/0343507A1) (hereafter Deley).
With respect to claim 1, Deley teaches an apparatus for controlling a welding station used for welding seams extending along cylindrical can bodies (title), the welding station (60) comprising a pair of welding rolls and a calibration unit for causing a desired cylinder overlap during welding (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48), said calibration unit being adjustable along at least three different adjustment axes (figures; and paragraphs 32-40).  Note that the structure of the servo motors and the arms in conjunction with the rollers allows for automated adjustment along at least three different adjustment axes.  In addition, Deley teaches the apparatus comprising: a weld monitor configured to monitor welded seams and provide an electrical signal indicative of weld thickness at a series of predetermined points along the seam length (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48) ; a controller configured to receive said electrical signal and to be responsive to the signal to generate one or more control electrical signals (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48); a plurality of adjustment mechanisms for coupling to the calibration unit, or forming part of the calibration unit, said adjustment mechanisms configured to receive the one or more control electrical signals and to be responsive thereto to adjust the calibration unit relative to one or more of said three adjustment axes, to provide the desired cylinder overlap and/or a desired weld quality (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48). 
With respect to claim 2, Deley teaches wherein said signal indicative of weld thickness is derived from a signal indicative of displacement of an axis of rotation of one or both of the welding rolls (paragraphs 31, 34, 42, 44, and 47-48). 
With respect to claim 3, the automated adjustment by Deley is intrinsically capable of compensation.  Note a degree of welding roll eccentricity or a consumable wire is not positively required.
With respect to claim 4, Deley teaches wherein said signal indicative of weld thickness is a signal indicative of an average or other statistically derived weld thickness at the series of predetermined points over a sequence of welded can bodies (paragraphs 31 and 34).  Note that automated adjustment during welding would intrinsically require more than one measurement. 
With respect to claim 7, Deley teaches wherein the controller comprises a decision system configured to receive inputs comprising the electrical signal and a current position of one or more of the adjustment mechanisms, and to calculate as an output a required adjustment to one or more of the adjustment mechanisms (figures; and paragraphs 8-9, 19, 31-38, 41-42, and 46-48).
With respect to claim 8, Deley teaches wherein the decision system is configured to compare the weld thickness at each one of the series of predetermined points with a target weld thickness for that point, and where one or more of the predetermined points deviates from the target weld thickness, to calculate an adjustment required to correct the deviation (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48).
With respect to claim 9, Deley teaches wherein the adjustment mechanisms are responsive to the one or more control electrical signals in order to adjust: a radial position of a roller of the calibration unit relative to a direction of movement of cylinders through the weld station; a longitudinal position of the calibration unit along an adjustment axis perpendicular to a line passing through a centre of each welding roll; a combination thereof (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48). 
With respect to claim 10, Deley teaches wherein one of the adjustment mechanisms is responsive to the one or more control electrical signals in order to adjust a vertical position of the calibration unit along an adjustment axis parallel to a line passing through a centre of each welding roll (figures; and paragraphs 9, 19, 31, 41, 42, and 47-48). 
With respect to claim 12, Deley teaches wherein said controller is a closed loop controller, for example a proportional-integral-derivative controller (the underlined portion is not positively required) (paragraph 31).
With respect to claim 13, Deley teaches that the welding station incorporates a closed loop control system configured to maintain a desired weld quality (paragraphs 10, 31, and 47). 
With respect to claim 14, Deley teaches a method of controlling a welding station used for welding seams extending along cylindrical can bodies length (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48), the welding station (60) comprising a pair of welding rolls (52) and a calibration unit for causing a desired cylinder overlap during welding, the method comprising: monitoring welded seams and providing an electrical signal indicative of the weld thickness at a series of predetermined points along a seam length (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48); generating one or more control electrical signals in response to said electrical signal indicative of the weld quality of welded seams (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48); and providing the one or more control electrical signals to one or more of a plurality of adjustment mechanisms configured to adjust the calibration unit relative to one or more of three adjustment axes, to cause the desired cylinder overlap (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48).  Note that the movement of the servo motors and the arms in conjunction with the rollers provides automated adjustment along at least three different adjustment axes. 
With respect to claim 15, Deley teaches wherein said signal indicative of weld thickness is derived from a signal indicative of displacement of an axis of rotation of one or both of the welding rolls (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 
With respect to claim 16, Deley teaches wherein said signal indicative of weld thickness includes a compensation for welding roll eccentricity and/or changes in the profile of a consumable wire located between the welding rolls and a cylinder to be welded (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48).  Note that automated adjustments would intrinsically take all operational measurements into account.
With respect to claim 17, Deley teaches wherein said signal indicative of weld thickness is a signal indicative of an average or other statistically derived weld thickness at the series of predetermined points over a sequence of welded can bodies (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 
With respect to claim 20, Deley teaches wherein the step of generating one or more control electrical signals comprises receiving the electrical signal and inputs relating to a position of one or more of the adjustment mechanisms, and calculating as an output a required adjustment to one or more of the adjustment mechanisms (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 
With respect to claim 21, Deley teaches wherein the step of generating one or more control electrical signals comprises comparing the weld thickness at each one of the series of predetermined points with a target weld thickness for that point, and where one or more of the predetermined points deviates from the target weld thickness, calculating as an output an adjustment required to correct the deviation (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 
With respect to claim 22, Deley teaches wherein the adjustment mechanisms are responsive to the control signal(s) in order to adjust: a radial position of a roller of the calibration unit relative to a direction of movement of cylinders through the weld station; a longitudinal position of the calibration unit along an adjustment axis perpendicular to a line passing through a centre of each welding roll; a combination thereof (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48).
With respect to claim 23, Deley teaches wherein one of the adjustment mechanisms is responsive to the one or more control signals in order to adjust a vertical position of the calibration unit along an adjustment axis parallel to a line passing through a centre of each welding roll (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 
With respect to claim 25, Deley teaches wherein the method provides closed loop control of welding thickness (figures; and paragraphs 8-9, 19, 31-38, 41- 42, 44, and 46-48). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deley.
With respect to claims 5 and 18, Deley does not teach wherein there are at least four predetermined points in the series, optionally comprising: a leading end of the cylinder; a middle of the seam length; a trailing end of the cylinder; a flip position (underlined portion is not positively required).  However, it is the examiner position that it would have been obvious to one of ordinary skill in the art to utilize at least four predetermined points in order to have enough data to ensure that the proper overlap is achieved during welding.
With respect to claims 6 and 19, the signal does not structurally limit the claimed apparatus. Since the controller of Deley uses a signal in an automated manner over the length of the barrel, it is the examiner’s position that the apparatus of Deley is intrinsically capable of providing a signal that is indicative of a weld thickness averaged along the entire seam length.

Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735